DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.

Information Disclosure Statement
The information disclosure statement filed 5/18/2022 has been fully considered and is attached hereto.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2008/0105409 – hereinafter, “Luo”) in view of Chiang (US 6,779,595).
		With respect to claim 1, Luo teaches (In Fig 1) a heat dissipation device, comprising: a base (40) having a lower and an upper side respectively defined as a first and a second surface thereof (See Fig 1), and the first surface being in contact with at least one heat source (¶ 0017); a heat dissipation zone (See Fig A below) upward extended from the second surface of the base; at least one auxiliary heat dissipation zone (See Fig A below) horizontally extended from at least one of four lateral sides or directions of the heat dissipation zone (See Fig A below) and formed of a plurality of radiating fins (Fins of 80 and 90), which are spaced from one another to form a plurality of spaces among them (¶ 0018, “Each of the first fins is made of a metal sheet with good heat dissipating properties.  Each first fin is substantially L-shaped”.  ¶ 0019, “Each second fin is substantially L-shaped”.  Where fins which are L-shaped as shown in Luo provide for air spaces between the fins); an air guiding section (See Fig A below) defined at the at least one auxiliary heat dissipation zone; and at least one upward indented zone (See Fig A below) formed between a lower side of the at least one auxiliary heat dissipation zone and the side of the heat dissipation zone having the auxiliary heat dissipation zone sideward extended a higher portion thereof allowing an air current flowing therethrough.  Luo fails to specifically teach or suggest that the radiating fins are disposed in a direction parallel to a direction of the air current.  Chiang, however, teaches (In Fig 9) fins (120) with spaces (121) therebetween, the fins defining an air guiding section (123) and an air current provided by a fan flowing through the air guiding section and parallel to a direction of the fins.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chiang with that of Luo, such that an air current flows through the indented zone and parallel to the fins, as taught by Chiang, since doing so would provide convective heat transfer to the fins thus providing additional cooling to the heat dissipation device of Luo.


    PNG
    media_image1.png
    551
    751
    media_image1.png
    Greyscale

With respect to claim 2, Luo as modified by Chiang teaches the limitations of claim 1 as per above and further teaches at least one heat pipe unit (20), each of which including a first heat pipe (Fig 1, middle heat pipe of the group of heat pipes) and a second heat pipe (Fig 1, left most heat pipe of the group of heat pipes); and wherein the base (40) is provided with a plurality of recesses (49); and the first heat pipe and the second heat pipe respectively having an end correspondingly received in the recesses to lie in the base (¶ 0017) and another end of the first heat pipe (middle heat pipe) extended into the heat dissipation zone (See Figs 1-2) and another end of the second heat pipe (left most heat pipe) extending into at least one auxiliary heat dissipation zone (See Figs 1-2).  Luo fails to specifically teach or suggest that the another end of each of the two heat pipes extends into both the heat dissipation zone and the auxiliary heat dissipation zone as claimed.  However it has been held that mere rearrangement of parts is obvious1.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the another ends of the first and second heat pipes such that they each extend through the heat dissipation zone and the auxiliary heat dissipation zone since doing so would allow heat to be more evenly distributed to each of the zones resulting in more even heat distribution across the heat dissipation device of Luo.
With respect to claim 3, Luo further teaches at least one heat pipe unit (20), each of which including a first heat pipe (Middle of the three heat pipes) and a second heat pipe (Left most of the three heat pipes); and the first and the second heat pipe being extended through the heat dissipation zone and the at least one auxiliary heat dissipation zone (The middle heat pipe extends through the heat dissipation zone as in Fig 2 and the left most heat pipe extends through the auxiliary heat dissipation zone as in Fig 2).
With respect to claim 4, Luo further teaches that the air guiding section is a beveled surface (See Fig B below) defined at a lower surface of the at least one auxiliary heat dissipation zone for guiding cooling air flow currents to flow through the at least one upward indented zone located below the at least one auxiliary heat dissipation zone.

    PNG
    media_image2.png
    513
    517
    media_image2.png
    Greyscale



With respect to claim 5, Luo further teaches that the air guiding section is an air flow passage formed in the at least one auxiliary heat dissipation zone (Passage between two successive fins in the auxiliary heat dissipation zone) for guiding cooling air currents to flow through the at least one upward indented zone located below the at least one auxiliary heat dissipation zone (Air flows vertically from top to bottom through the air flow passage between the fins in the auxiliary heat dissipation zone and then through the upward indented zone).
With respect to claim 7, Luo further teaches that the heat dissipation zone and the at least one auxiliary heat dissipation zone can be made of the same or different materials (Fins that define each of the zones can be made of the same material or different materials).
With respect to claim 8, Luo further teaches that the at least one auxiliary heat dissipation zone (Fig A above) is located corresponding to at least one heat source (The left most heat pipe of the group of heat pipes (20) is a heat source which extends through the auxiliary heat dissipation zone).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
	With respect to the Applicant’s remarks to claim 1 that, “Regarding the portion of the heat dissipation device of Luo '409 (annotated Fig. A in the OA) which the Examiner considers to be an auxiliary heat dissipation zone, it should be noted 5 
that when air current flows along a direction toward the fin sets 80, 90, the first portions 84, 94 form a physical obstacle to the air current as indicated by the arrow. Specifically, a part of the air current cannot flow through the first portions 84, 94, leading to poorer heat dissipation effect.” (Present remarks pages 5-6) the Examiner respectfully disagrees.  As noted in the above rejection to claim 1, Luo consists of two fin sets (80, 90) each with a heat dissipation zone and at least one auxiliary heat dissipation zone.  As per ¶0018-0019 of Luo, these fins are L-shaped which, when taken in context with the drawings, teaches that there are airflow spaces between each of the fins.  When a fan provides airflow which is parallel to the two fin sets, as taught by Chiang, air will flow in the air spaces between the fins and into the upward indented zone/air guiding section.  Accordingly, Luo, as modified by Chiang, is believed to teach all the limitations of claim 1.
	With respect to the Applicant’s remarks to claim 1 that, “Luo '409 fails to disclose features similar to that of the claimed invention. Accordingly, Luo '409 cannot provide the same heat dissipation effect as that of the claimed invention.  In summary, Applicant respectfully submits that the claimed invention cannot be anticipated or rendered obvious by Luo '409. As a result, Applicant respectfully requests that the rejections over Luo '409 be withdrawn.” (Present remarks page 6) the Examiner respectfully notes that, in view of the amendments to claim 1, Luo alone cannot anticipate claim 1, however Luo as modified by Chiang is believed to teach all the limitations therein and thus claim 1 is believed to be prima facie obvious in view of each.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)